- Generated by Clanahan, Beck & Bean, PC for SEC Fiiling EXHIBIT 10.3 FIRST AMENDMENT TO MASTER AMENDMENT AGREEMENT THIS FIRST AMENDMENT TO MASTER AMENDMENT AGREEMENT (this "Amendment"), dated as of June 28, 2010, is made by and among iPRINT TECHNOLOGIES, LLC, a Delaware limited liability company ("Buyer"), AMERICAN TONERSERV CORP., a Delaware corporation ("ATS"), MTS PARTNERS, INC. (f/k/a iPRINT TECHNOLOGIES, INC.), a California corporation ("Seller"), and CHAD SOLTER, DARRELL TSO, and SCOTT MUCKLEY (together, "Selling Shareholders").
